Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                           No. 04-18-00067-CR

                                              Tommy LUNA,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2016-CRN-000986-D1
                             Honorable Jose A. Lopez, Judge Presiding 1

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 31, 2019

MOTION TO WITHDRAW GRANTED; AFFIRMED

           A jury convicted Tommy Luna of first-degree murder, sentenced him to thirty years’

imprisonment, and ordered him to pay a $5,000 fine. Luna appealed.

           Luna’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Luna with a copy of the brief and informed him of his right



1
 The Honorable Jose A. Lopez is the presiding judge of the 49th Judicial District Court, Webb County, Texas. The
Honorable Susan Reed, a visiting judge, presided over the proceedings in this case.
                                                                                       04-18-00067-CR


to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Luna filed a pro se brief, and the State filed a response.

       After reviewing the record and briefs, we agree the appeal is frivolous and without merit.

The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw is granted.

Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be appointed.

Should Luna wish to seek further review of this case by the Texas Court of Criminal Appeals,

Luna must either retain an attorney to file a petition for discretionary review or Luna must file a

pro se petition for discretionary review. Any petition for discretionary review must be filed within

thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely motion for

rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary

review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.

                                                   Beth Watkins, Justice

DO NOT PUBLISH




                                                 -2-